Citation Nr: 1548720	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides and as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran requested a Board hearing.  See VA Form 9 of January 2013.  By a filing of January 2015, the Veteran canceled his hearing request and has not sought to reschedule a Board hearing.  In April 2015 and August 2015, the Board remanded the Veteran's claim for further evidentiary development.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In September 2015 the Veteran filed a claim to reopen service connection for bilateral hearing loss, and claims of service connection for tinnitus and severe headaches.  In October 2015 a letter was sent to the Veteran asking him to submit his claims on VA Form 21-526EZ.  Subsequently, the Veteran submitted this form, and, with the exception of the service connection claim for headaches, he listed the above claims and added claims to reopen service connection for perforation of tympanic membrane in both ears and otitis external in the left ear.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, to include exposure to herbicide agents.  
2.  Hypertension is not shown to have been caused or aggravated by the service-connected diabetes mellitus.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred therein, may not be presumed to have been so incurred as due to herbicide exposure, and is it proximately due to or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2011 and April 2015 of the criteria for establishing service connection, including on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  To the extent that the Veteran in April 2015 was provided notice of the criteria for secondary service connection, the timing of the notice did not comply with the requirement that the notice must precede the adjudication in January 2012.  The procedural defect was cured, as after the RO provided substantial content-complying VCAA notice, the claim of service connection to include secondary service connection was readjudicated as evidenced by the supplemental statement of the case, dated in October 2015.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service, and post-service, treatment records as well as lay statements have been associated with the file.  Although the Veteran has been receiving benefits from the Social Security Administration (SSA), he was awarded these benefits due to a back injury.  See November 2008 VA examination.  In March 2012 SSA confirmed that the Veteran's medical records were destroyed.  Thus it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with his file and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded a VA examination in September 2015.  The Board finds the VA examination and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner considered the Veteran's medical history and provided an opinion along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The current list of diseases subject to presumptive service connection does not include hypertension.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Here, the Veteran reported that he was diagnosed with hypertension in the 1980s.  See November 2008 and September 2015 VA examinations.  Indeed, after the initial diagnosis, subsequent medical records show ongoing treatment for hypertension.  Significantly, there is no evidence of hypertension for many years after service.  In particular, neither the lay nor medical evidence shows that hypertension was manifested within one year of service.  Therefore, service connection on a presumptive basis is not available.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The two remaining questions are whether hypertension is related to service to service on a direct basis, to include exposure to Agent Orange, or whether it is secondary to the service-connected diabetes mellitus.  In this regard, the Veteran contends that his hypertension is related to his Agent Orange exposure during service in Vietnam.  See, e.g, Form 9 Appeal.  The Veteran's DD 215 shows that he had service in Vietnam from April 1967 to April 1968.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

If defects, infirmities, or disorders are not noted when a veteran is examined and accepted for service, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As hypertension was not noted on the entrance examination into service, the Veteran is entitled to the presumption of soundness.  The Veteran's indication of "high or low blood pressure" on the induction report of medical history dated in October 1966 does not rise to the level of clear and unmistakable evidence that hypertension preexisted service.  The evidentiary standard is an onerous one, and the result must be undebatable.  Thus, the presumption of soundness has not been rebutted regarding the Veteran's hypertension.  

Service treatment records show that on induction examination in October 1966 the Veteran's heart and vascular system were evaluated as normal.  His blood pressure was 120/78.  In August 1967, his blood pressure was 114/64.  On separation examination in October 1968, his heart and vascular system were evaluated as normal, and his blood pressure was 128/82.  On the accompanying report of medical history, the Veteran indicated that he had "high or low blood pressure."  

Although the Veteran is not entitled to the regulatory presumption of service connection for hypertension pursuant to 38 C.F.R. § 3.309(e), it must be determined if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On VA examination in September 2015, the examiner's attention was directed to the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  In reply to the question whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is related to his military service, including his conceded exposure to herbicides, the examiner opined that, based on the "Veterans and Agent Orange: Update 2012," there is insufficient information to determine whether there is an association between exposure to herbicides and hypertension.  The examiner further concluded that the Veteran has other risk factors to include smoking, a family history of hypertension and diabetes (mother), symptoms of sleep apnea, and weight gain for developing the hypertension condition.

The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history and considered his risk factors for developing hypertension and exposure to Agent Orange.  This opinion is uncontroverted and consistent with the other competent evidence of record.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

As a lay person, the Veteran is competent to state that he has had symptoms of hypertension.  As discussed above, the Veteran does not contend nor does the evidence show that he has had hypertension or symptoms of hypertension since service.  As to the etiology of hypertension, this is a medical issue that requires scientific, technical, or other specialized knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran is not competent to provide this type of opinion.  Additionally, the Veteran's assertions that his hypertension is related to service, to include Agent Orange exposure in Vietnam, are outweighed by the September 2015 VA examination, whereby the examiner concluded that hypertension is not related to service, to include exposure to Agent Orange during service in Vietnam.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's hypertension, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current hypertension is related to service, to include exposure to Agent Orange, the onset and etiology of hypertension is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran has hypertension that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

Hypertension is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
However as neither the lay nor medical indicates that hypertension was manifested within one year of service, or for many years thereafter, consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) with regards to hypertension is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is service-connected for diabetes mellitus, and thus his claim for service connection for hypertension is also being considered as secondary to the service-connected diabetes mellitus.  On VA examination in November 2008, the examiner opined that hypertension is less likely than not related to diabetes since it preceded the diabetes diagnosis by several years.

On VA examination in September 2015, in response to the question whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is either (1) caused by, or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, the examiner after reviewing the claims folder and examining the Veteran replied that based on a normal renal creatinine of 1.2 and normal urine microalbumin/creatinine ratio in August 2015 the Veteran does not have nephropathy.  The examiner further opined that, in the absence of nephropathy or renal involvement, it is not at least as likely as not that hypertension is related to the service-connected diabetes nor permanently worsened by the diabetes.  The examiner noted that the Veteran reported that he had a diagnosis of hypertension prior to a diagnosis of diabetes.  

To the extent that the Veteran contends that his hypertension is secondary to diabetes mellitus, his lay opinion is outweighed by the September 2015 VA examiner's opinion that hypertension was not caused or permanently worsened, which is to say aggravated, by the service-connected diabetes mellitus based on the absence of nephropathy or renal involvement.  The VA examiner, a staff physician, considered the nature of the Veteran's hypertension, history and relevant longitudinal complaints in proffering the opinion.  Whether diabetes mellitus would cause or aggravate high blood pressure is a complex medical issue that requires scientific, technical, or other specialized knowledge.  See Layno, 6 Vet. App. at 469.  Thus, the medical opinion has greater weight.

In sum, the Board thus finds that the most probative evidence establishes that service connection for hypertension, to include as due to in-service Agent Orange exposure, is not warranted and that the Veteran's diabetes mellitus did not cause or aggravate his hypertension.  See 38 C.F.R. §§ 3.303(d), 3.309(e), 3.310(a)(b); Combee, 34 F.3d at 1042.  Therefore, the preponderance of the evidence is against the claim of service connection for hypertension on a direct and secondary basis.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus type II, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


